   Case: 1:20-cv-04699 Document #: 35-2 Filed: 09/08/20 Page 1 of 8 PageID #:495




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE: TIKTOK, INC. CONSUMER                        MDL No. 2948
 PRIVACY LITIGATION
                                                     Master Docket No. 20 C 4699

                                                     District Judge John Z. Lee

                                                     Magistrate Judge Sunil R. Harjani

 This Document Relates to All Cases




 DECLARATION OF MARK C. MOLUMPHY IN SUPPORT OF APPLICATION FOR
      APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE, AND
                 NOMINATION OF LEAD COUNSEL



I, Mark C. Molumphy, declare as follows:

       1.      I submit this Declaration in support of my application for appointment to Plaintiffs’

Steering Committee, along with Albert Chang (“Chang”) of Bottini & Bottini. I also submit this

Declaration in support of our nomination of Katrina Carroll (“Carroll”) of Carlson Lynch LLP and

Jonathan Jagher (“Jagher”) of Freed Kanner London & Millen LLC to serve as Co-Lead Counsel.

I have personal knowledge of the facts stated herein.

       2.      I am a partner at Cotchett, Pitre & McCarthy, LLP (“CPM”), based in Burlingame,

California.

       3.      I am counsel of record for Plaintiff A.J., through her guardian, Aaron Johnson, who

filed a case against TikTok, Inc. and ByteDance, Inc. in the Northern District of California, No

5:20-cv-03390.




                                                 1
   Case: 1:20-cv-04699 Document #: 35-2 Filed: 09/08/20 Page 2 of 8 PageID #:496




                    Nomination of Carroll and Jagher as Co-Lead Counsel

       4.      My client has nominated Carroll and Jagher to serve as Co-Lead Counsel in this

case. Prior to the JPML’s transfer order, Carroll and Jagher alone sought out my views about the

direction of the case, even though it was filed in the Northern District of California, where TikTok

was headquartered. After the cases were consolidated and transferred to this District by the JPML,

Carroll and Jagher continued to coordinate with my firm, seeking our input on matters relating to

case management and compliance with meet and confer requirements set by this Court in its case

management orders. Based on these first-hand experiences, I believe Carroll and Jagher are the

best choice to serve as Co-Lead counsel in this case.

                     Application to Serve on Plaintiffs’ Steering Committee

       5.      I respectfully seek appointment on the Steering Committee, and believe that I would

provide the Court, and the Class, with a unique and independent perspective.

       6.      I have been practicing for nearly three decades at CPM, one of the most experienced

class action firms in America. While based in Northern California, we also have offices in Los

Angeles and New York, and practice in state and federal courts throughout the United States. My

office is near TikTok’s headquarters in San Jose, California, as well as TikTok’s counsel of record,

Wilson Sonsini, based in Palo Alto, California.

       7.       I chair CPM’s consumer protection and privacy practices, and have a leadership

role in many of the nation’s most prominent privacy and data breach cases, including In re Apple

Inc. Device Performance Litigation, a nationwide class action against Apple alleging violations of

state and federal computer intrusion statutes, which recently settled for payment of $310-$500

million, In re Yahoo! Shareholder Litigation, where we successfully negotiated injunctive and

monetary relief following the two largest data breaches in history, and In Re: Zoom Video



                                                  2
    Case: 1:20-cv-04699 Document #: 35-2 Filed: 09/08/20 Page 3 of 8 PageID #:497




Communications, Inc. Privacy Litigation, where I serve as co-lead counsel and am pursuing claims

against Zoom for obtaining and sharing private information without user consent. I have also been

appointed by state and federal courts to serve as lead counsel in several national class actions and

have successfully coordinated the efforts of large teams of lawyers and professional staff.

        8.      My firm has the necessary resources to devote to this action, whether through

settlement, trial or appeal. For example, in In People of the State of California v. Atlantic Richfield,

et al., No. 1-00-CV-788657 (Santa Clara Super. Ct.), CPM represented California cities and

counties in a public nuisance action against manufacturers of lead-based paint, involving conduct

dating back half a century. After over a decade of litigation, including trial and appeals, the case

resulted in a judgment of $1.15 billion.

        9.      My firm has experience litigating complex cases in this district. CPM is currently

lead counsel for the Commercial & Institutional Indirect Purchaser Plaintiff class in the In re

Broilers Antitrust Litigation, No. 1:16-cv-08637 (N.D. Ill) and a member of the Plaintiffs’

Executive Committee in In re Ethiopian Airlines Flight ET 302 Crash, No. 1:19-cv-02170 (N.D.

Ill).

        10.     If selected to serve as a member of Plaintiffs’ Steering Committee, in addition to

my experience and ability to work cooperatively with other counsel, I believe that I will provide a

unique and independent perspective to the leadership team.

        11.     A true and correct copy of my CV is attached hereto as Exhibit 1. Additional

information concerning CPM can also be found on my firm’s website, www.cpmlegal.com.

        I declare under penalty of perjury that the foregoing is true and correct. Executed on

September 8, 2020, at Burlingame, California.

                                                        /s/ Mark C. Molumphy
                                                        Mark C. Molumphy

                                                   3
Case: 1:20-cv-04699 Document #: 35-2 Filed: 09/08/20 Page 4 of 8 PageID #:498




                    EXHIBIT 1
   Case: 1:20-cv-04699 Document #: 35-2 Filed: 09/08/20 Page 5 of 8 PageID #:499




        Cotchett, Pitre & McCarthy, LLP (“CPM”) is one of the nation’s leading plaintiff firms,
and its dedication to prosecuting or defending socially just actions has earned it a national
reputation. Based on the San Francisco Peninsula, CPM also has offices in New York and Los
Angeles. CPM’s team of 33 trial lawyers are highly experienced in federal and state law.

          CPM also has substantial resources in house to devote to cases of national magnitude.
CPM’s attorneys are supported by over 50 professionals, including paralegals and investigators
with extensive class action experience. CPM has technical expertise and experience to handle
complex cases and associated discovery, as well as the financial resources required to fund and
litigate cases through trial and appeal. CPM has repeatedly demonstrated that commitment in
many of the largest cases in the United States. Indeed, CPM can stay the course for cases that
require decades to resolve and has done exactly that, including the lead paint public nuisance cases
on behalf of California public entities, which resulted in a $1.15 billion trial verdict after 13 years
of litigation and 6 years of appeals.

                              MARK C. MOLUMPHY, PARTNER
                              Mark C. Molumphy is a partner at CPM and chairs the firm’s
                              Securities, Consumer Protection, and Privacy practices. Molumphy,
                              a lifelong resident of the Bay Area, attended the University of
                              California, Berkeley, Edinburgh University, and the University of
                              San Francisco, and has spent his entire legal career at CPM, now over
                              27 years. During this time, Molumphy has served as a lead or co-
                              lead counsel in some of the largest and most complex actions litigated
                              in the country, and obtained historic results.

        Molumphy has represented institutions, public entities, and individual consumers alike.
Molumphy is currently co-lead counsel in a nationwide class action against Zoom based on
misappropriation of personal information of platform users. Molumphy and his firm are also co-
lead counsel in the Apple Batteries litigation, and following years of contested litigation, helped
secure a settlement worth between $310 to $500 million and pending final approval. Molumphy
represented a nationwide class of senior citizens in Medical Capital who lost their life’s savings
when the company was suddenly put in receivership. After defeating efforts by the SEC to take
over the case and settle the claims for pennies, Molumphy took the case to the eve of trial and
negotiated the largest Ponzi-scheme recovery in California history. In Yahoo!, Molumphy served
as co-lead counsel for shareholders asserting claims following the revelation of the two largest
data breaches in U.S. history, personally deposed Yahoo’s Chief Information Security Officer
about the scope of the breaches, and obtained one of the largest monetary recoveries ever in a
derivative case based on privacy violations. Molumphy is also active in pro bono cases, and
currently suing to hold the world’s largest plastic manufacturers responsible for creating a public
nuisance in California’s waterways.

        In these cases and others detailed below and in CPM’s website, www.cpmlegal.com,
Molumphy and CPM have demonstrated both knowledge of the law, the ability to work with
others, and the resources and commitment to obtain justice for clients.
   Case: 1:20-cv-04699 Document #: 35-2 Filed: 09/08/20 Page 6 of 8 PageID #:500
               LAW OFFICES
C O TC H ET T , P I TR E & M C C A R TH Y , LLP                                             Page 2

        In In re Apple Inc. Device Performance Litigation, No. 5:18-md-02827-EJD (N.D. Cal.),
CPM served as co-lead counsel in the MDL alleging that Apple misled iPhone customers to install
an operating system software update that secretly slowed down or “throttled” the performance of
their iPhones. After multiple rounds of motions to dismiss, handled by Molumphy, District Judge
Edward Davila allowed claims to proceed based on California’s UCL and CDAFA, the CFAA,
and trespass to chattels. Molumphy coordinated the review of millions of documents and
depositions of Apple employees and proposed class representative plaintiffs. In May 2020, Judge
Davila preliminary approved the settlement by which Apple will pay a minimum of $310 million
and up to $500 million to Apple iPhone consumers.

        In In re Yahoo! Inc. Shareholder Litigation, No. 17-CV-307054 (Santa Clara Super. Ct.),
Molumphy served as co-lead counsel and successfully negotiated a $29 million settlement in
January 2019, the first of its kind recovery in a derivative action based on data breaches. The
action followed two massive security breaches of Yahoo’s computer network, impacting billions
of customers, and revealed just prior to Yahoo’s merger with Verizon. By seeking additional
injunctive relief relating to the merger, Molumphy successfully obtained expedited discovery and
deposed Yahoo’s then Chief Information Security Officer. After a preliminary injunction hearing,
the Santa Clara Superior Court required amendments to the proxy and, shortly thereafter,
defendants settled the derivative claims for $29 million. His work was instrumental in shaping
data breach related derivative litigation.

       In Chicago Laborers Pension Fund, et al. v. Alibaba Group Holding Limited, et al., No.
CIV535692 (San Mateo Super. Ct.), Molumphy served as co-lead counsel for a class of investors
in Alibaba’s billion initial public offering, the largest in United States history at the time.
Following the IPO, Alibaba revealed that its online platform had been the subject of Chinese
regulator investigation and required forms. The action was brought in San Mateo Superior Court,
where Alibaba maintained its US headquarters. After extensive motion practice, and multi-
national discovery, including depositions of Alibaba employees based in China, the case settled
for $75 million.

        In In re LendingClub Securities Litigation, No. CIV537300 (San Mateo Super. Ct.)
Molumphy was co-lead counsel for a certified class of shareholders based on LendingClub’s initial
public offering. The state court action was coordinated with a class action filed in the Northern
District of California, before District Judge William Alsup, and plaintiffs joined in discovery and
settlement efforts. The actions ultimately settled for $125 million.

        In Kerrigan Capital LLC v. Strohm, et al. (San Mateo Super. Ct.), Molumphy served as
lead counsel for a certified class of Oportun’s common shareholders who alleged that their
ownership interests were unfairly diluted by a series of insider financing rounds led by Oportun’s
largest preferred shareholders, including venture capital funds that had representatives on
Oportun’s Board of Directors. The action raised novel issues of first impression including
recovery of dilution-based damages by minority shareholders, the applicable standard of care to
management of a private corporation, and the existence of conflicts of interest impacting Board-
sponsored financing. The action ultimately settled shortly before trial for $7.5 million.
   Case: 1:20-cv-04699 Document #: 35-2 Filed: 09/08/20 Page 7 of 8 PageID #:501
               LAW OFFICES
C O TC H ET T , P I TR E & M C C A R TH Y , LLP                                               Page 3

                              OTHER NOTABLE CPM ACTIONS

        In In re Ethiopian Airlines Flight ET 302 Crash, No. 1:19-cv-02170 (N.D. Ill.), CPM
currently serves on the Plaintiffs’ Executive Committee, representing families who lost loved ones
when Ethiopian Airlines Flight ET 302 crashed on March 10, 2019, in Ethiopia, killing all 157
people on board. CPM alleges that Boeing was aware of the vulnerabilities of its aircraft but
deliberately concealed and downplayed the danger in order to protect its bottom line.

       In re Broilers Antitrust Litigation, No. 1:16-cv-08637 (N.D. Ill.), CPM currently serves as
lead counsel for the Commercial & Institutional Indirect Purchaser Plaintiff class, alleging that
defendants conspired and combined to fix the prices of poultry in the United States.

        In In re Vizio, Inc. Consumer Privacy Litigation, No. 16-md-02693-JLS (C.D. Cal.), CPM
served as co-lead counsel for consumers who alleged that Vizio violated privacy and consumer-
protection laws by secretly collecting sensitive information about what was displayed on Smart
TVs for years and then selling the data to advertisers. The action settled for $17 million and
substantial injunctive relief and was granted final approval by District Court Judge Josephine
Staton.

        In In re Lenovo Adware Litigation, No. 5:15-md-02624-HSG (N.D. Cal.), CPM served as
co-lead counsel in a class action alleging that Lenovo surreptitiously installed malware on
computers that illegally intercepted users’ behavioral data, including browsing history and
electronic communications. The action settled for $8.3 million and was granted final approval by
District Judge Haywood S. Gilliam, Jr.

        In I.C. et al v. Zynga, Inc., No. 3:20-cv-01539-YGR (N.D. Cal.), CPM seeks to represent
a class of consumers alleging that Zynga failed to safeguard their personally identifiable
information and failed to disclose unauthorized access by third parties through a data breach. The
action is currently pending before District Court Judge Yvonne Gonzalez Rogers.

         In People of the State of California v. Atlantic Richfield, et al., No. 1-00-CV-788657 (Santa
Clara Super. Ct.), CPM represented the state of California alongside ten California cities and
counties in a public nuisance action. The six defendants included the largest historical
manufacturers of lead-based paint and lead pigments in the country. After over a decade of
litigation, the case went to trial and resulted in a judgment of $1.15 billion in 2013.

        In In re Wells Fargo & Company Litigation, No. CJC-18-004966 (San Francisco Super.
Ct.), CPM was appointed lead counsel in case arising from the Bank’s fraudulent sales incentive
system and creation of millions of fake accounts for unwitting customers. The action ultimately
settled, in tandem with related federal action, for monetary payment, clawback of equity awards,
and extensive governance reforms.

        In In re Medical Capital Securities Litigation, No. 8:10-ml-02145-DOC-RNB (C.D. Cal.)
CPM was co-lead counsel for noteholders who invested in Medical Capital, a receivable company
that turned out to be a Ponzi scheme. After years of litigation, Bank of New York Mellon agreed
to pay $114 million to resolve the actions. Shortly thereafter, and on the eve of trial, Wells Fargo
agreed to pay $105 million dollars to resolve the actions. The combined $219 million recovery in
2013 represents one of the largest recoveries against indenture trustees in United States history
and the largest Ponzi recovery in California history.
   Case: 1:20-cv-04699 Document #: 35-2 Filed: 09/08/20 Page 8 of 8 PageID #:502




                                 ATTESTATION OF FILING


       I, Albert Y. Chang, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury under the laws of the United

States of America that the foregoing is true and correct.

       Executed this 8th day of September 2020, at La Jolla, California.

 Dated: September 8, 2020                            /s/ Albert Y. Chang
                                                     Albert Y. Chang




                                                 4
